Citation Nr: 0833186	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  03-20 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2. Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran had active duty service from June 1976 to June 
1979. He had additional Army Reserve service from May 1980 to 
May 1982.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York which found that new and material evidence 
had not been submitted to reopen claims of entitlement to 
service connection for a low back disorder and post traumatic 
stress disorder.  The veteran appealed.

In September 2005, the Board reopened and remanded the issue 
of entitlement to service connection for a psychiatric 
disorder, to include post traumatic stress disorder and 
paranoid schizophrenia.  The Board also remanded the claim to 
reopen the issue of entitlement to service connection for a 
low back disorder for further evidentiary development. 

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the veteran if further action is required.


FINDINGS OF FACT

1. Entitlement to service connection for a low back disorder 
was denied in an April 1984 Board decision.

2. The evidence associated with the claims file subsequent to 
the April 1984 Board decision does not raise a reasonable 
possibility of substantiating the claim.



CONCLUSION OF LAW

The April 1984 Board decision which denied entitlement to 
service connection for a low back disorder is final; the 
evidence presented since the April 1984 Board decision is not 
new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.156, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in February 2002, 
October 2005, January and February 2008 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part VA 
will attempt to obtain. VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim.  VA provided adequate notice 
of how disability ratings and effective dates are assigned.  
The veteran was adequately informed of the specific basis for 
the prior denial of his claim.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The claim was readjudicated in an April 2008 
supplemental statement of the case. 

While the appellant did not receive full notice prior to the 
initial decisions, after he was provided pertinent notice the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and the claim was 
readjudicated in an Aprl 2008 supplemental statement of the 
case.  The claimant was provided the opportunity to present 
pertinent evidence.  There is not a scintilla of evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication, and the 
evidence of record rebuts any suggestion that the appellant 
was prejudiced by VA's timing of the notice.  Hence, the case 
is ready for adjudication.

New and material claim

The Board in April 1984 denied entitlement to service 
connection for a low back disorder.  In making that 
determination the Board determined that the veteran had some 
back symptomatology which existed prior to service.  There 
was no evidence of a back disorder or trauma during service.  
That decision is final.  38 U.S.C.A. § 7104 (West 2002).  

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
previously disallowed, those matters may be reopened and the 
former disposition reviewed. 38 U.S.C.A. § 5108.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. 
New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed. Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam). The Board is required to 
give consideration to all of the evidence received since the 
April 1984 Board decision in light of the totality of the 
record. Hickson v. West, 12 Vet. App. 247, 251 (1999).

The evidence of record at the time of the April 1984 Board 
decision consisted of active duty service medical records 
which included the May 1976 preinduction examination noting 
low back spasms following exertion, multiple joint pain 
complaints during service, and the separation examination in 
May 1979 noting occasional lower back pain, last noted a year 
prior.  In addition the record contained a December 1981 VA 
examination noting complaints of various joint pains 
including the lower back.  X-rays revealed a pars 
interarticularis defect of the L-5 vertebrae, left.  There 
was no evidence of spondylolisthesis.  

The Board determined that the veteran's low back disorder 
existed prior to service, and there was no medical evidence 
of trauma or disease which could have increased the 
underlying pathology in service.

The records since the last final denial on the merits include 
substantial additional private, service, state and VA medical 
records.  None of the additional medical records contain any 
competent evidence linking, or even suggesting a link, 
between any current low back disorder and the appellant's 
active duty service.  Hence, the veteran has failed to submit 
any new evidence to support his claim.  No evidence has been 
submitted since April 1984 which shows or even suggests that 
a low back disorder was either incurred or aggravated during 
his tour of active duty service.

While the statements of the veteran which express his belief 
that his low back disorder began during service, or was 
aggravated by some in-service incident are acknowledged, to 
the extent that he is attempting to present argument 
regarding the etiology or medical causation of disease or 
illnesses, he is not competent since it has not been shown 
that he has the necessary medical skills and training to 
offer opinions on such medical questions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  The veteran's 
contentions in this regard were previously of record and his 
current contentions, being essentially the same, are not new 
and material to his claim.

The record remains devoid of any competent evidence of a 
nexus between military service and the claimed condition, to 
include any evidence that the preexisting low back disorder 
was aggravated in service. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Hence, there is no new and material evidence within 
the context of 38 C.F.R. § 3.156. The claim to reopen for 
entitlement to service connection for low back disorder is 
denied.

Because the claimant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen the finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable. Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a low back 
disorder, the appeal is denied.


REMAND

The record shows the veteran has not been provided with 
specific notice of certain provisions that apply to claims of 
entitlement to service connection for post traumatic stress 
disorder based on allegations of personal or sexual assault 
in-service.  38 C.F.R. § 3.304(f)(3) (2007). (If a PTSD claim 
is based on inservice personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressful incident).  Indeed, the 
with regard to personal assault cases, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
"VA has provided special evidentiary development procedures, 
including the interpretation of behavioral changes by a 
clinician and interpretation in relation to a medical 
diagnosis."  Patton v. West, 12 Vet. App. 272 (1999) (citing 
VA Adjudication Procedural Manual M21-1, Part III, paragraph 
5.14(c)).  These special evidentiary procedures for PTSD 
claims based on personal assault are substantive rules and 
the equivalent of VA regulations.  See YR v. West, 11 Vet. 
App. 393 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997).

Admittedly, few examiners have diagnosed the vetean with post 
traumatic stress disorder.  Still, the diagnosis exists, and 
despite instructions provided in the September 2005 remand VA 
has failed to provide adequate notice of the special 
regulation governing such claims.  Hence, further development 
is required.  

1.  Send the veteran a letter notifying 
him of the types of evidence that may be 
helpful in connection with a claim for 
PTSD involving in-service personal 
assault and rape.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Examples of behavior changes 
that may constitute credible evidence of 
the stressor include, but are not limited 
to: a request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  After providing the appellant 
with an opportunity to respond, the RO 
should undertake any appropriate 
development.

2.  The RO must then readjudicate the 
claim of entitlement to service 
connection for a psychiatric disorder to 
include paranoid schizophrenia and post 
traumatic stress disorder.  If the 
decision is adverse to the veteran, 
provide him and his representative with a 
supplemental statement of the case and 
the appropriate opportunity to respond 
thereto.  Then, return the case to the 
Board for review, as appropriate.

By this REMAND, the Board expresses no opinion as to the 
ultimate outcome on the merits.  The veteran has the right to 
submit additional evidence and argument on 


the matter the Board is remanding.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


